Citation Nr: 0028712	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
8, 1997, for the resumption of disability compensation 
benefits for residuals of shell fragment wounds of the 
posterior chest and left knee.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left knee, to 
include restoration of 10 percent rating.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the posterior chest, 
to include restoration of a 10 percent rating.

4.  Entitlement to an increased rating for a scar as a 
residual of a shell fragment wound of the left lateral thigh, 
currently rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.

Historically, by rating decision of February 1970, the RO 
granted service connection for residuals of shell fragment 
wounds to the left lateral thigh, posterior chest, left knee 
and anterior chest, each rated noncompensably disabling.  The 
veteran appealed and by rating decision of May 1972, the RO 
granted a 10 percent rating for residuals of shell fragment 
wounds to the left knee, and a 10 percent rating for 
residuals of a shell fragment wound to the posterior chest.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the RO denied reinstatement of compensation benefits prior to 
September 8, 1997, denied increased ratings for residuals of 
shell fragment wounds to the posterior chest and left knee, 
and granted a 10 percent rating for a scar of the left 
lateral thigh as a residual of a shell fragment wound, 
effective September 8, 1997.

The issue certified to the Board was entitlement to an 
increased disability rating.  However, for the reasons set 
forth below, the issue to be decided is entitlement to an 
increased rating, to include restoration of the previously 
assigned disability rating.  

The veteran has not been provided with the laws and 
regulations governing restoration of disability ratings.  
However, because a favorable decision is being rendered, the 
veteran will not be prejudiced by the Board rendering a 
decision in the first instance.


FINDINGS OF FACT

1.  A letter from the veteran, received February 26, 1980, 
satisfactorily communicated his desire to renounce the 
payment of compensation benefits, effective April 24, 1980, 
for the reason that he was returning to active duty status at 
that time.

2.  The RO discontinued the payment of monetary benefits for 
the veteran's service-connected disabilities, effective April 
24, 1980.

3.  The veteran did not file a new application to resume 
receiving compensation benefits for the service-connected 
residuals of shell fragment wounds to the posterior chest and 
left knee until September 8, 1997.

4.  The veteran did not return to active duty status and was 
never in receipt of active duty pay after April 24, 1980.

5.  The residuals of shell fragment wounds to the posterior 
chest are shown to involve no more than moderate overall 
muscle injury; there is a retained foreign body in the right 
posterior chest wall, but the scar is neither tender nor 
painful, and is not shown to result in any limitation of 
function.

6.  The residuals of shell fragment wounds to the left knee 
are shown to involve no more than moderate overall muscle 
injury; there is a retained foreign body in the soft tissue 
of the left knee, but the scar is neither tender nor painful, 
and is not shown to result in any limitation of function.

7.  The residuals of a shell fragment wound to the left 
lateral thigh are currently manifested by a scar that is 
mildly tender on palpation with no other identifiable 
objective findings.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 8, 
1997, for the resumption of payment of compensation benefits 
for the service-connected residuals of shell fragment wounds 
to the posterior chest and left knee are not met.  
38 U.S.C.A. §§ 5107, 5110, 5306 (b), 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.106, 3.400(o), 3.400(s) (1999).

2.  The criteria for restoration of the 10 percent disability 
rating for residuals of a shell fragment wound to the 
posterior chest are met.  38 U.S.C.A. §§ 110, 5304(c) (West 
1991); 38 C.F.R. § 3.951 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the posterior chest 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5321, 
4.118, Diagnostic Codes 7803-7805 (1999).

4.  The criteria for restoration of the 10 percent disability 
rating for residuals of a shell fragment wound of the left 
knee are met.  38 U.S.C.A. §§ 110, 5304(c) (West 1991); 
38 C.F.R. § 3.951 (1999).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5312, 4.118, 
Diagnostic Codes 7803-7805 (1999).

6.  The criteria for a rating in excess of 10 percent for a 
scar as a residual of a shell fragment wound of the left 
lateral thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.56, 4.73, 4.118, 
Diagnostic Codes 7803-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Resumption of
Payment of Compensation Benefits

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(a) (1999).  

Any person entitled to compensation under any of the laws 
administered by the Secretary may renounce the right thereto.  
The application renouncing the right shall be in writing over 
the person's signature.  Upon the filing of such an 
application, payment of such benefits and the right thereto 
shall be terminated, and such person shall be denied any and 
all rights thereto from such filing.  Renouncement of rights 
shall not preclude any person from filing a new application 
for compensation at a later date, but such new application 
shall be treated as an original application.  38 U.S.C.A. 
§ 5306(b); 38 C.F.R. §§ 3.106(a), (b) (1999).

The effective date of an evaluation and award of 
compensation, when there has been renouncement, will be the 
date of receipt of the claim, except as provided in 38 C.F.R. 
§ 3.106(c) [pertaining to pension and parents' dependency and 
indemnity compensation]. 38 C.F.R. § 3.400(s) (1999).


As noted above, the RO granted separate 10 percent ratings, 
effective October 2, 1970, for residuals of shell fragment 
wounds of the posterior chest and left knee in a May 1972 
rating decision.

In February 1980, the veteran submitted a statement to the RO 
in which he indicated that he was going to return to active 
duty status.  He specifically requested that his compensation 
benefits be waived after his return to active duty on April 
23, 1980.  The RO stopped payment of compensation benefits to 
the veteran effective April 23, 1980.

On September 8, 1997, the veteran requested reinstatement of 
payment of his disability compensation benefits for residuals 
of shell fragment wounds to the posterior chest and left 
knee, and also requested increased ratings for his service-
connected disabilities.  The veteran indicated at that time 
that he had never re-entered the military or returned to 
active duty status.  He stated that he thought VA would 
realize this and resume his compensation payments; he did not 
understand why he had not received his disability 
compensation payments for the previous seventeen years and 
requested retroactive payment of those benefits.

In response to the veteran's correspondence, the RO scheduled 
the veteran for VA examinations in December 1997 and January 
1998.  Based on the clinical findings from those 
examinations, the RO, in a March 1998 rating decision, 
resumed service connection for residuals of shell fragment 
wounds to the posterior chest and left knee, with an 
effective date of September 8, 1997, but reduced each 
disability rating to noncompensable.  In the June 1998 SOC, 
the RO denied entitlement to an effective date prior to 
September 8, 1997, for the resumption of disability 
compensation benefits.

Initially, the Board finds that this issue is a matter in 
which the law, rather than the evidence, is dispositive.  The 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has observed that the use of the statutory term 
"well grounded" should be 
confined to matters in which the evidence is dispositive.  
Therefore, in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law (Cf. FED 
R. CIV. P. 12(b)(6)) ("failure to state a claim upon which 
relief can be granted"), as opposed to dismissing the case 
for failure to present a well-grounded claim.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran contends that an effective date prior to 
September 8, 1997, the date of receipt of his claim for 
reinstatement of VA compensation benefits, should be 
assigned.  Specifically, he argues that his compensation 
benefits should never have been terminated because he did 
not, in fact, return to active duty status.

Following a review of the evidence in light of the governing 
legal authority, the Board finds that the veteran's claim 
must be denied.  In accordance with the laws and regulations 
pertinent to this case, the RO had no alternative but to 
treat the veteran's September 1997 claim as an original claim 
for compensation benefits.  Regardless of the fact that the 
veteran did not actually return to active duty status, his 
February 1980 correspondence to the RO was, effectively, a 
renouncement of his right to receive compensation payments.  
As noted above, renouncement of rights shall not preclude any 
person from filing a new application for compensation at a 
later date, but such new application shall be treated as an 
original application, and no payments shall be made for any 
period before the date such new application is filed.  See 
38 U.S.C.A. § 5306(b) (West 1991); 38 C.F.R. §§ 3.106(a), 
(b), 3.400 (s) (1999).  As such, legal entitlement to the 
benefit sought is not shown.

The Board has carefully and compassionately considered the 
veteran's situation.  In this case, VA discontinued the 
payment of disability compensation payments, effective April 
23, 1980, the date the veteran, himself had reported he would 
be returning to active duty status.  At any time thereafter, 
the appellant could have submitted an application to VA 
seeking resumption of payment of monetary compensation; 
however, he did not chose to do so until September 8, 1997, 
more than seventeen years later.  While the veteran now takes 
issue with the fact that VA did not verify whether active 
duty benefits were actually paid, the facts remain that the 
veteran renounced his right to receive compensation benefit 
payments in February 1980, and that the veteran was in the 
best position to subsequently notify VA that he had not 
returned to active duty status.  The Board emphasizes that 
the departmental duty to assist the veteran is neither a one-
way street, nor a blind alley.  See Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  When the veteran did notify VA of his 
status, many years after his February 1980 letter, the RO 
promptly restored entitlement to compensation benefits for 
his service-connected disabilities, effective September 8, 
1997, the date of his notification.  These actions are 
entirely consistent with effective date criteria pertaining 
to reopened claims seeking monetary compensation after an 
earlier renouncement of that benefit.

Based on the foregoing, and consistent with the holding of 
the Court in Sabonis and the governing laws and regulations, 
the Board concludes that there is no legal basis upon which 
an earlier effective date may be assigned for the resumption 
of payment of disability compensation benefits and, 
therefore, the claim must be denied by operation of law.  As 
a result, the veteran's claim for an effective date earlier 
than September 8, 1997, for the receipt of compensation 
benefits following his renouncement of a prior disability 
compensation award is denied.

II.  Restoration

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  The 20-year period will be computed from the 
effective date of the evaluation to the effective date of 
reduction of the evaluation.  38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951 (1999).

Compensation pay on account of a person's own service shall 
not be paid to such person for any period for which such 
person receives active service pay.  38 U.S.C.A. § 5304(c) 
(West 1991).

As set forth above, a May 1972 rating decision granted 
separate 10 percent ratings for residuals of shell fragment 
wounds of the posterior chest and left knee for a combined 20 
percent disability evaluation, effective from October 2, 
1970.  As a result of a February 1980 statement from the 
veteran, payment of disability compensation benefits ceased 
in April 1980; service connection for those disabilities was 
not severed.

In September 1997, the veteran requested reinstatement of his 
disability compensation benefits for the period from April 
23, 1980, through September 8, 1997, and claimed entitlement 
to increased ratings thereafter.  In response to the 
veteran's September 1997 correspondence, the veteran was 
examined in December 1997 and January 1998.  Based on the 
clinical findings on those examinations, the RO reduced the 
veteran's disability ratings for his service-connected 
disabilities involving the posterior chest and left knee to 
noncompensable.  However, at the time of the reduction, 
September 8, 1997, the combined 20 percent rating had been in 
effect for more than 20 years, even though the veteran had 
not actually been receiving disability compensation payments.  
As such, the Board finds that the 10 percent disability 
rating for each disability is "protected."  38 U.S.C.A. 
§ 110 (West 1991);  38 C.F.R. § 3.951 (1999).

The provisions of 38 U.S.C.A. § 5304(c) (West 1991) only 
stipulate that a veteran cannot receive both active service 
pay and disability compensation.  It does not require that 
service connection for which compensation was being paid be 
terminated.  Accordingly, the veteran's ratings for his 
service-connected disabilities continued in the absence of 
his actually receiving monetary benefits.  The facts of this 
case may thus be distinguished from those upon which a 
precedent opinion of the VA General Counsel held that the 
protection afforded by 38 U.S.C.A. § 110 is interrupted when 
an individual receives active duty pay for a period of time 
(emphasis added).  See VAOPGCPREC 5-95 (February 5, 1995).  
As a result, when the veteran notified the RO of his desire 
to resume payment of disability compensation benefits (and 
that he was not on active duty status), he again became 
entitled to the combined 20 percent disability rating.  
38 U.S.C.A. §§ 110, 5304(c) (West 1991);  38 C.F.R. § 3.951 
(1999).  Because the veteran never actually received active 
duty pay, the combined 20 percent disability rating is 
protected.  Furthermore, the Board points out, tangentially, 
that the separate 10 percent ratings were originally granted 
by the RO on the basis of retained foreign bodies in the 
posterior chest and soft tissue of the left knee; those 
clinical findings are still present and, as such, a reduction 
of the ratings would not be warranted in any event.

Based on the above, the separate 10 percent disability 
ratings for residuals of shell fragment wounds to the 
posterior chest and left knee are restored, effective 
September 8, 1997.  See 38 U.S.C.A. §§ 110, 5304(c) (West 
1991); 38 C.F.R. § 3.951 (1999).

III.  Increased Ratings

Initially, the Board finds that the veteran's claims for 
increased ratings for residuals of shell fragment wounds to 
the posterior chest, left knee and left thigh, are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that the rating schedule criteria for 
evaluating muscle injuries were changed, effective July 3, 
1997.  However, the veteran's current claims for increased 
ratings were not filed until September 1997.  As such, only 
the revised criteria are for application in the veteran's 
appeal.

In conjunction with the diagnostic codes in the VA's Schedule 
of Ratings, the regulations set forth criteria for defining 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  See 
38 C.F.R. §§ 4.56 (1999).  At least moderate muscle injury is 
present in the case of a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effective of 
high velocity missile, residuals of debridement or prolonged 
infection.  A moderately severe muscle injury is one 
involving a through and through or deep penetrating wound by 
a small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 4.56 (d) (2), 
(3).

When muscle injury to Muscle Group XII is slight, a 
noncompensable rating is assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (1999).  When muscle injury is moderate, 
a 10 percent rating is assigned.  Id.  Moderately severe 
injury to Muscle Group XII is rated 20 percent disabling.  
Id.  Severe injury to Muscle Group XII is rated 30 percent 
disabling.  Id.

When muscle injury to Muscle Group XXI is slight, a 
noncompensable rating is assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (1999).  Moderate injury to Muscle Group 
XXI is rated 10 percent disabling.  Id.  When muscle injury 
to 
Muscle Group XXI is either moderately severe or severe, a 20 
percent rating is assigned.  Id.

Scars that are tender and painful on objective demonstration, 
or poorly nourished with repeated ulceration, are rated 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  Other scars are rated on the basis of 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).

Following a careful review of the evidence of record, the 
Board finds that current clinical findings do not establish 
entitlement to ratings in excess of 10 percent for residuals 
of shell fragment wounds to the posterior chest, left knee or 
left thigh.  The service medical records reveal that the 
veteran sustained superficial fragment wounds involving the 
posterior chest, left thigh, left knee and right back in June 
1968.  The wound to the posterior chest was described as 
penetrating but not deeply penetrating.  Prolonged infection 
was not present.  There was no sloughing of soft parts and 
intermuscular scarring was not present.  Post-service x-rays 
revealed retained fragments in the posterior chest and soft 
tissue of the left knee.

In conjunction with his claim for resumption of compensation 
benefits and entitlement to increased ratings, the veteran 
indicated in a September 1997 statement that he was not 
receiving any treatment for his residuals of shell fragment 
wounds.  Thereafter, the veteran was seen for VA examinations 
in December 1997 and January 1998.

On VA examination in December 1997, the veteran reported a 
history of shell fragment wounds in service that were treated 
with local suturing and did not require hospitalization.  He 
said that he spit blood for one month after the incident.  He 
described pain on the right side of his back with increasing 
muscle spasms in the last year and some tingling around the 
injury.  He further noted numbness in his right hand in the 
middle and ring fingers that is worse with reaching or 
lifting.  With respect to the shell fragment wound to the 
left thigh, the veteran reported ongoing pain in the left 
thigh which constant but at a low level.  On examination, the 
veteran 
was noted to have a scar on the left lateral thigh that was 
mildly tender to palpation.  A scar on the posterior chest 
was nonraised and nontender.  The left knee exhibited full 
range of motion with no evidence of swelling.  The diagnostic 
impression included status post right posterior chest shell 
fragment wound with ongoing pain, left anterior thigh shell 
fragment wound with ongoing pain.  A chest x-ray revealed a 
metallic foreign body projected over the right posterior 
chest. However, the VA examiner noted that the veteran's 
records were not available for review.

The veteran was afforded another VA examination in January 
1998.  At that time, x-rays revealed retained foreign bodies 
in the veteran's chest and left thigh.  The veteran reported 
that at that time of his original injuries in service, he was 
not that bad off and did not really see a doctor.  He was 
returned to regular duty after seven weeks.  The veteran 
indicated that he had worked as an auto mechanic for the 
previous 18 years and was getting along fairly well.  He 
complained of increasing pain in the low back that radiates 
to his right thigh and foot.  On examination, the veteran was 
noted to have a well-healed scar of the posterior chest with 
no evidence of infection.  Another scar over the left lateral 
thigh was indicated to be well-healed.  There was no sensory 
or motor deficit of either lower extremity.  The veteran was 
noted to have rather marked crepitus palpable on motion of 
the left knee; there was no evidence of effusion, and 
stability of the knee was reported to be very good.  The 
examiner noted that the examination had been conducted during 
a period of quiescent symptoms.  The diagnosis was shrapnel 
injuries to the chest wall and left thigh, degenerative 
intervertebral disc disease with radicular irritation to the 
lower right leg, and chondromalacia patella of the left knee.

On the basis of the foregoing, the Board finds that the 
residuals of shell fragment wounds to the posterior chest are 
shown to involve no more than moderate overall muscle injury; 
there is a retained foreign body in the right posterior chest 
wall, but the scar is neither tender nor painful, and is not 
shown to result in any limitation of function.  Moreover, the 
residuals of shell fragment wounds to the left knee are shown 
to involve no more than moderate overall muscle injury; there 
is a retained foreign body in the soft tissue of the left 
knee, but the scar is neither tender nor painful, and is not 
shown to result in any limitation of function.  These 
findings are consistent with the currently assigned 10 
percent ratings for moderate muscle injury to Muscle Groups 
XII and XXI pursuant to the provisions of 38 C.F.R. §§ 4.56 
and 4.73, Diagnostic Codes 5312 and 5321, respectively.

The above medical evidence also establishes that the 
residuals of a shell fragment wound to the left lateral thigh 
are currently manifested by a scar that is mildly tender on 
palpation with no other identifiable objective findings.  
Thus, the veteran's tender scar of the left lateral thigh is 
appropriately rated as 10 percent disabling under Diagnostic 
Code 7804.  

Accordingly, the Board finds no schedular basis for 
assignment of an increased rating any of the disabilities 
under consideration.  Additionally, there is no showing that 
the any of the disabilities reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that no disability is objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings); to warrant 
frequent periods of treatment or hospitalization; or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand any of the increased rating claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board must deny the veteran's 
claims for increase ratings for service-connected 
disabilities of the posterior chest, left knee and left 
thigh.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
of the veteran's claims for an increased evaluation, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An effective date prior to September 8, 1997, for the 
resumption of payment of VA disability compensation benefits, 
is denied.

The 10 percent rating for residuals of a shell fragment wound 
to the posterior chest is restored; a rating in excess of 10 
percent is denied.

The 10 percent rating for residuals of a shell fragment wound 
of the left knee is restored; a rating in excess of 10 
percent is denied.

A rating in excess of 10 percent for a scar as a residual of 
a shell fragment wound of the left lateral thigh is denied.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

